Citation Nr: 1131688	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  09-23 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to May 1969, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the benefit sought on appeal.

The Veteran and his wife, D. B., testified at a hearing before the undersigned Veterans Law Judge in June 2011.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he has a current back disorder the he incurred as a result of back injuries that he sustained from four different incidents during his service in Vietnam.  Specifically, he alleges that he was aboard a helicopter that was shot down; that he was involved in an explosion when a vehicle hit a landmine; that he was forced to jump 12 feet to the ground from a helicopter, landing on his back; and that he was thrown into the air by a water buffalo, subsequently landing on his back.


The Veteran's service treatment records are devoid of any evidence of treatment for, complaints of, or reference to back pain during his active service.  His May 1969 separation examination was negative for any clinical findings related to his spine or musculoskeletal system.

The claims file contains private treatment records dated from the Veteran's primary care physicians, David Jones, M.D. and Craig Mather, M.D., dated from November 1978 to January 2008.  These records reveal that the Veteran frequently complained of mid-to-low-back pain from January 1982 to April 1984.  The first evidence of record related to the Veteran's back pain is found in a January 1982 private medical record, where he complained of neck and low back pain related to an injury that he incurred on a trampoline.  X-rays taken of the Veteran's spine in April 1984 revealed an unusually shaped pedicle on the right side at L3, giving the impression of a central lucency surrounded by sclerosis.  The working diagnosis was an osteoid osteoma.  

Private treatment records further reveal that the Veteran again complained of back pain between March 2007 and December 2007.  He reported having a history of back pain lasting anywhere between 25 and 40 years.  In a March 2007 medical report, he reported being shot down in a helicopter and jumping from a helicopter, all of which contributed to his back trouble.  An April 2007 medical report indicated that studies performed on the Veteran's back demonstrated some wedging of the lower thoracic and upper lumbar vertebra.  

At his June 2011 personal hearing, the Veteran reported having continual problems with his back ever since service.  He reported that he frequently medicated himself with Advil for several years.  He additionally testified concerning the incident where he injured himself on a trampoline following his active service.  He reported that he landed on his head, thereby injuring his neck, and that the injury did not involve his back.  The Veteran's wife testified that the Veteran has had mid-back pain ever since she met him in 1986.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, as the evidence reveals that the Veteran may have a current back disorder that could be related to his active service, the Board finds that the Veteran should be afforded a VA examination in order to determine the nature and etiology of any currently diagnosed back disorder.

Additionally, at his June 2011 personal hearing, the Veteran testified that in addition to the treatment he has received from Dr. Jones and Dr. Mather, he has received treatment for his back condition from a Dr. Heagy, from an acupuncturist, from a physical therapist, and from a pain specialist.  Records of this private treatment do not appear to have been associated with the claims file.  On remand, the RO/AMC should provide the Veteran with the appropriate release forms in order to obtain these records on his behalf.  Additionally, any private treatment records from Dr. Jones and Dr. Mather dated since January 2008 should be requested.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the name and address of any and all health care providers or treatment facilities that have provided him with treatment for his back pain, to include any treatment from a Dr. Heagy, from an acupuncturist, from a physical therapist, and from a pain specialist.  Make the necessary arrangements to obtain treatment records from any identified provider/facility.  Additionally, make arrangement to obtain treatment records from David Jones, M.D. and Craig Mather, M.D., dated since January 2008.  All reasonable attempts should be made to obtain such records.  

2.  Thereafter, schedule the Veteran for a VA spine examination to determine the nature and etiology of any currently diagnosed back disorder.  The claims file and a complete copy of this REMAND should be made available and reviewed in association with the examination.  All necessary studies and tests should be conducted.  

The examiner should describe and diagnose all current back disorders found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed back disorder, to include osteoid osteoma and wedging of the lower thoracic and upper lumbar vertebra, had its clinical onset during active service or is related to any in-service disease or injury, including the alleged in-service incidents where the Veteran claims to have injured his back.  These include: the incident where he was involved in a helicopter crash; the incident where a vehicle was involved in a land mine explosion; the incident where he jumped from a helicopter, landing on his back; and the incident where he was thrown into the air by a water buffalo, landing on his back.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In providing this report, the examiner must address the evidence of record that the Veteran has repeatedly complained of back pain to his primary care providers and his report of a continuity of symptomatology since active service. 

If the examiner determines that s/he cannot resolve whether any currently diagnosed back disorder is related to the Veteran's active service without resolve to mere speculation, the examiner must provide a clear indication whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, whether the actual cause cannot be selected from multiple potential causes, whether some additional testing or information is needed that would permit rendering an etiological opinion, or whether the examiner lacks the expertise to render such an opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


